Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Please amend the abstract as follows:

A volumetric expander [[(4)]] comprising a casing [[(50)]] having a general inlet and outlet [[(51, 52)]], a piston [[(6)]] operating inside the casing and adapted to define an expansion chamber [[(7)]] with variable volume, a main shaft [[(11)]] connected to the piston [[(6)]], and a valve [[(6)]] for selectively opening and closing an inlet and an outlet [[(8, 9)]] of the expansion chamber [[(7)]] allowing: a condition of introduction of the working fluid in the expansion chamber [[(7)]], a condition of expansion of the working fluid in the expansion chamber [[(7)]], and a condition of discharge of the working fluid from said expansion chamber [[(7)]].  The casing [[(50)]] defines a discharge chamber in direct communication with the general outlet [[(52)]] and configured for being put in direct fluid communication with the outlet [[(9)]] of the expansion chamber [[(7)]] during the condition of discharging the working fluid from the expansion chamber [[(7)]] itself.  The casing [[(50)]] comprises an auxiliary inlet [[(59)]] which is  in communication with the discharge chamber of the casing [[(50)]] and  with the general outlet [[(52)]]; the auxiliary inlet [[(59)]] is configured for enabling the working fluid to directly enter the casing [[(50)]]. 



A clean copy of the amended abstract is presented below:

A volumetric expander comprising a casing having a general inlet and outlet, a piston operating inside the casing and adapted to define an expansion chamber with variable volume, a main shaft connected to the piston, and a valve for selectively opening and closing an inlet and an outlet of the expansion chamber allowing: a condition of introduction of the working fluid in the expansion chamber, a condition of expansion of the working fluid in the expansion chamber, and a condition of discharge of the working fluid from said expansion chamber. The casing defines a discharge chamber in direct communication with the general outlet and configured for being put in direct fluid communication with the outlet of the expansion chamber during the condition of discharging the working fluid from the expansion chamber itself. The casing comprises an auxiliary inlet which is in communication with the discharge chamber of the casing and with the general outlet; the auxiliary inlet is configured for enabling the working fluid to directly enter the casing. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest a method of operating a volumetric expander wherein the volumetric expander comprises: at least one casing having at least one general inlet configured for enabling introduction of a working fluid inside the casing and at least one general outlet configured enabling expulsion of the working fluid from said casing, a piston inside the casing defining a variable volume expansion chamber, a main shaft cinematically connected to the piston, at least one valve configured for selectively opening and closing an inlet and outlet of said expansion chamber enabling at least: an introduction condition, in which the working fluid is introduced into the expansion chamber, an expansion condition, in which the working fluid expands in the expansion chamber, and a discharge condition, in which the working fluid is discharged from said expansion chamber, wherein the casing internally defines a discharge chamber in fluid communication with the general outlet, the discharge chamber being further  configured for being put in fluid communication with the outlet of the expansion chamber during the discharge condition, wherein the casing comprises at least one auxiliary inlet in communication with the discharge chamber and, via this latter, with the general outlet, said method comprising: introducing a working fluid into the discharge chamber of the casing through the auxiliary inlet and heating at least one of the casing and the valve, introducing the working fluid through the general inlet and starting operation of the volumetric expander. Most of the structure is known in references like Mazza (US 2012/0267898). However, Mazza does not teach an auxiliary inlet, nor the method steps recited, nor would it have been obvious to modify Mazza to incorporate such features without improper hindsight reasoning. Reppe (US 1406896) teaches an auxiliary inlet (41) which is “used for starting the engine and it can also be used for giving extra power to the engine”, but it is not used for introducing the working fluid to the discharge chamber or for heating the casing and valve.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, August 9, 2022